DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the centrifugal disc from claims 11-14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0010 discloses “having the features according to Claim 1” which should be removed because the specification should not refer to specific claims because claim limitations scope may change throughout prosecution.
Appropriate correction is required.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
Claim 1, line 10, recites “covering body)” which is grammatically incorrect and should be changed to --covering body--.
Claim 2, line 3, recites “it surrounds” which should be --the peripheral portion-- because the word “it” should not be used in claims because it can introduce ambiguity as to what structure is being referred to.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The phrase “substantially the form of a frustoconical casing” in claim 1, lines 3-4, is a relative phrase which renders the claim indefinite. The phrase “substantially the form of a frustoconical casing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as substantially the form of a frustoconical casing may not be the same as what another person considers as substantially the form of a frustoconical casing therefore the metes and bounds of the limitation cannot be determined.
Claim 1 recites the limitation "the region" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the region" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the installed position" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, lines 4-6, recites “a gap is formed at least in certain portions between the peripheral portion of the protective covering body and the shaft” which is indefinite because it is unclear exactly what makes a portion a certain portion.  Can any portion between the peripheral portion of the protective covering body and the shaft be a certain portion?

Claim 2, line 6, recites “a gap” which is indefinite because it is unclear what the difference is between the gap in line 6 and the gap in line 4.  Is the Applicant trying to refer to the same gap?  How are the two gaps different from each other?
Regarding claim 5, the term "preferably" in line 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 5, the term "preferably" in line 5 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6, line 7, recites “that portion” which is indefinite because it is unclear exactly which structure the Applicant is trying to refer to.  What structure is that portion?
Claim 7 is indefinite because it claims the protective covering according to at least one of the preceding claims which includes claims 1-6, but claim 7 goes on to claim structural elements that have already been claimed in claims 1-6 such as a flange portion, a housing, an outflow opening, and a gap.  The Applicant is advised to amend claim 7 so that it does not refer to the protective covering in a multiple dependent manner.
Claim 7, lines 5-6, recites “a flange portion” which is indefinite because it is unclear what the difference is between the flange portion from lines 5-6 and the flange portion from claim 1, line 9.  Are there two separate flange portions?

Claim 7, lines 9-10, recites “an outflow opening” which is indefinite because it is unclear what the difference is between the outflow opening from lines 9-10 and the outflow opening from claim 1, line 14.  Are there two separate outflow openings?
Regarding claim 7, the term "preferably" in line 10 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7, line 10, recites “a gap” which is indefinite because it is unclear what the difference is between the gap from line 10 and the gap from claim 3, line 6.  Are there two separate gaps?
Claim 8, lines 4-6, recites “a gap is formed at least in certain portions between the peripheral portion of the protective covering body and the shaft” which is indefinite because it is unclear exactly what makes a portion a certain portion.  Can any portion between the peripheral portion of the protective covering body and the shaft be a certain portion?
Regarding claim 8, the term "preferably" in line 6 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8, line 6, recites “a gap” which is indefinite because it is unclear what the difference is between the gap in line 6 and the gap in line 4.  Is the Applicant trying to refer to the same gap?  How are the two gaps different from each other?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-6, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alcantara Burguete et al. (US 2017/0009812 A1).
Regarding claim 1, Alcantara Burguete et al. discloses a protective covering **[for a shaft output of a transfer gearbox]**, comprising:
a solid, inelastic protective covering body (60), wherein the protective covering body has substantially the form of a frustoconical casing (66 is frusto-conical) in order to surround a shaft (70) in the region of the shaft output, having a first opening (the opening opposite to 68 in Figure 30 at a first axial end (the left axial end in Figure 3) and a second opening (68) at a second axial end (the right axial end in Figure 3), situated opposite from the first end, of the protective covering body,
wherein the first opening is larger than the second opening (see Figure 3), wherein the second opening is formed to surround the shaft, characterized in that, in the region of the first opening, a flange portion (62), lying at the top in the installed position, of the protective covering body **[is formed to be fastened to a housing of the transfer gearbox]**,
wherein, in the region of the first opening, a portion (the bottom 76 in Figure 3), lying at the bottom in the installed position, of the protective covering body is formed to 
Regarding claim 2, Alcantara Burguete et al. discloses that in the region of the second opening, a peripheral portion (the portion that surrounds 70) of the protective covering body is formed such that the peripheral portion surrounds the shaft in a non-sealing manner, such that a gap is formed at least in certain portions between the peripheral portion of the protective covering body and the shaft, preferably a gap (a clearance is disclosed in Paragraph 0015 / Lines 10-15) is formed around the full periphery between the peripheral portion of the protective covering body and the shaft.
Regarding claim 4, Alcantara Burguete et al. discloses that in the region of the first opening, a portion (the bottom half of 60 in Figure 3), lying at the bottom in the installed position, of the protective covering body comprises the outflow opening.
Regarding claim 5, Alcantara Burguete et al. discloses that the protective covering body is of a multi-part form (62 is viewed as one part and 66 is viewed as another part; It is noted that the a multi-part form does not require the covering body to be an assembly of individual elements attached to one another), preferably of a two-part form, wherein the parts of the protective covering body can preferably be clip-fastened to one another.
Regarding claim 6, Alcantara Burguete et al. discloses that the protective covering body comprises an upper protective covering body part (the upper half of 60 in Figure 3), which forms the flange portion, lying at the top in the installed position, of the protective covering body, and in that the protective covering body comprises a lower protective covering body part (the lower half of 60 in Figure 3), which forms that portion, .
Allowable Subject Matter
Claims 7-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shibata (DE 4229283 C2) discloses a transfer gearbox that has a protective covering mounted to it.
L. E. Henyon (US 3,071,079) discloses a protective covering that attaches to a housing, and the protective covering has an outflow opening located at a bottom portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656